EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. James J. Livingston, Reg. # 55,394, on 02/08/2022.

Pursuant to MPEP 606.01, the title had been changed to read:
-- SERVER AND CONTROL METHOD FOR DEFINING ACCELERATED COMPUTING ENVIRONMENTS BASED ON CODE INFORMATION AND HARDWARE TYPE --

This listing of claims will replace all prior versions of claims:
1.	(Currently Amended) A controlling method of a server for defining an accelerated computing environment in a cloud environment having a computing node device, the method comprising the server performing operations of:
receiving code information associated with an application uploaded from a terminal device, the code information including information for executing the application;
a controller node device within the cloud environment, wherein the controller node device analyzing the code information to acquire an execution information required to execute the application;
receivingcontroller node device, the execution information, wherein the execution information including: execution language information, hardware (H/W) type information and framework for executing the application 
receiving from the computing node device, resources required to define the accelerated computing environment;
definingthe accelerated computing environment for executing the application based on the received execution information; 
determining
when the execution language information is the first execution language, compiling and executing, by the server, the application in the defined accelerated computing environment; and
when the execution language information is the second execution language, executing, by the server, the application in the defined accelerated computing environment without compiling the application,

transmitting, to the terminal device, address information for providing an execution result of the application, and
when an access request to the address information is received from the terminal device, providing the execution result of the application,
wherein the code information associated with the application includes information for executing the application received at a user interface (UI) provided by the terminal device, and
wherein the UI includes an icon for receiving information on a learning model to be executed in the defined accelerated computing environment.

2.	(Cancelled) 

3.	(Previously Presented) The method as claimed in claim 1, 
wherein the H/W type information includes information associated with at least one of a graphics processing unit (GPU), a numeric processing unit (NPU), or a vision processing unit (VPU).

4.	(Cancelled) 

5.	(Original) The method as claimed in claim 3, 
wherein the first execution language includes at least one programming language of C language, Java, or a language that requires compilation, and


6.	(Cancelled) 

7.	(Previously Presented) The method as claimed in claim 1, wherein the UI includes at least one of:
a first icon for identifying hardware (H/W),
a second icon for identifying an operating system (OS),
a third icon for identifying a programming language,
a fourth icon for identifying a software environment,
a fifth icon for storing data,
a sixth icon for identifying a location to store a derived learning model, or
a seventh icon for identifying a source code for an algorithm used for learning in the derived learning model.

8.	(Cancelled) 

9.	(Currently Amended) A server for defining an accelerated computing environment in a cloud environment having a computing node device, the server comprising:
a communicator configured to include a circuit;
a memory configured to include at least one instruction; and

wherein the processor is configured to:
control the communicator to receive code information associated with an application uploaded from a terminal device, the code information including information for executing the application,
control the communicator to transmit the code information associated with the application to a controller node device within the cloud environment, wherein the controller node device analyzing the code information to acquire an execution information required to execute the application, 
control the communicator to receive, from the controller node  device, the execution information, wherein the execution information including: execution language information, hardware (H/W) type information and framework for executing the application
receive from the computing node device, resources required to define the accelerated computing environment,
define the accelerated computing environment for executing the application based on the received execution information, 
determine whether an execution language for the application is a first execution language that requires compilation or a second execution language that does not require compilation based on the execution language information included in the received execution information, the second execution language being non compiled language,

when the execution language information is the second execution language, execute the application in the defined accelerated computing environment without compiling the application, and
wherein the processor is further configured to:
transmit, to the terminal device, address information for providing an execution result of the application, and
when an access request to the address information is received from the terminal device, provide the execution result of the application,
wherein the code information associated with the application includes information for executing the application received at a user interface (UI) provided by the terminal device, and
wherein the UI includes an icon for receiving information on a learning model to be executed in the defined accelerated computing environment.

10.	(Cancelled) 

11.	(Currently Amended) The server as claimed in claim 9, 
wherein the H/W type information includes at least one of a graphics processing unit (GPU), a numeric processing unit (NPU), or a vision processing unit (VPU)


12.	(Cancelled) 

13.	(Original) The server as claimed in claim 11, 
wherein the first execution language includes at least one programming language of C language, Java, or a language that requires compilation, and
wherein the second execution language includes at least one programming language of Python, NodeJS, or a language that does not require compilation.

14.	(Cancelled) 

15.	(Previously Presented) The server as claimed in claim 11, wherein the UI includes at least one of:
a first icon for identifying hardware (H/W),
a second icon for identifying an operating system (OS),
a third icon for identifying a programming language,
a fourth icon for identifying a software environment,
a fifth icon for storing data,
a sixth icon for identifying a location to store a derived learning model, or
a seventh icon for identifying a source code for an algorithm used for learning in the derived learning model.

16.	(Cancelled) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195